The questions presented are close and most difficult of correct solution. Since the filing of the petition for a rehearing I have given further and earnest consideration to the case, which has only strengthened my belief in the correctness of the conclusion reached in the original opinion. *Page 542 
It seems to me that the majority have not properly applied the rule so long established in this jurisdiction, that on a motion for nonsuit the testimony must be viewed in the light most favorable to plaintiff (Boyd v. Great Northern Ry. Co.,84 Mont. 84, 274 P. 293), and have, in fact, considered it in the light least favorable to plaintiff and most favorable to defendants.
Numerous cases are cited in the majority opinion to support the conclusion reached. However, the difficulty in cases of this character is that precedent is of little value or assistance; each case must be decided upon its own peculiar facts and circumstances. The language of Mr. Justice Matthews, speaking for the court in the case of Willis v. Pilot Butte Min. Co.,58 Mont. 26, 190 P. 124, 127, is particularly pertinent here: "The difficulty in this and kindred cases arises from the fact that we must determine a question of fact rather than a proposition of law. No clear-cut rule is, or can be, laid down; each case must be decided on its own facts and attendant circumstances and forms no precedent for future decisions. `Previous decisions are illustrations of the way in which judges look at cases, and in that sense are useful and suggestive; but I think we ought to beware of allowing tests or guides which have been suggested by the courts in one set of circumstances, or in one class of cases, to be applied to other surroundings, and thus by degrees to substitute themselves for the words of the act itself.' (Per Lord Loreburn, L.C., Blair v. Chilton, 8 B.W.C.C. 607, 113 L.T. Rep. (n.s.) 514, affirmed B.W.C.C. 324, 30 T.L. Rep. 623; footnote 76, p. 73, Workmen's Compensation Act, a Corpus Juris Treatise.) And the same jurist, in Kitchenham v. SteamshipJohannesburg, A.C. 417, 4 B.W.C.C. 311, said: `We have to decide each case on the facts. Argument by analogy is valueless. I am getting afraid to say anything more by way of judgment than that the appeal should be allowed or dismissed, because what one says in one case is used as an argument why one should decide a particular way in another case.'" *Page 543 
I cannot escape the conclusion that plaintiff made a case for the determination of the jury and that the court erred in granting a nonsuit.